DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 1, 3-5, and 7-11 and the objection to claim 6 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-12, the prior art of record, whether taken individually or in combination, neither discloses nor renders obvious, when considered in light of the claimed subject matter as a whole, a stopping piece having a penetrating hole, the first ceramic ferule passing through the stopping piece.





Regarding claims 13-21, the prior art of record, whether taken individually or in combination, neither discloses nor renders obvious, when considered in light of the claimed subject matter as a whole, at least one fiber core located in a ferrule that each receive incoming light from a same direction, a first end of the ferrule extending out of a casing, a second end of the ferrule positioned in an optical device; a lens located in the optical device between the second end of the ferrule and a plurality of optical fibers extending from a second end of the optical device; each of the plurality of optical fibers including a first end located adjacent an optical- fiber-side face of the lens; and a wavelength division multiplexing film located on a face of the lens, wherein the optical device implements a wavelength division multiplexer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883